Citation Nr: 1541968	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-32 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for hypertension, to include as due to herbicide exposure.

2. Entitlement to service connection for a prostate condition, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1970 to January 1972, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Atlanta, Georgia. The matter was before the Board in February 2015, when it was remanded for further development. See February 2015 Board Decision. There is substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. W., 13 Vet. App. 141, 147 (1999).

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.

The issues of higher ratings for service-connected PTSD and tinnitus were raised by the record in the Veteran's December 2011 Substantive Appeal (VA Form 9) and referred to the Agency of Original Jurisdiction (AOJ) in the Board's February 2015 decision. There is no evidence the AOJ has taken action on these claims. The Board does not have jurisdiction over them, so they must be re-referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. The Veteran's current hypertension does not relate to service.

2. The Veteran's current prostate condition does not relate to service.



CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for hypertension, to include as due to herbicide exposure, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for entitlement to service connection for a prostate condition, to include as due to herbicide exposure, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

December 2008 and January 2009 letters notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs and VA medical records (VAMRs). The Veteran has reported he has no PMRs needing to be obtained. See March 2015 Report of General Information. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The May 2012 and May 2015 VA examiners reviewed the Veteran's claims file, performed in-person examinations, and provided clear rationale in support of their opinions. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The May 2012 and May 2015 VA examinations, in combination with the May 2015 addendum opinion, are adequate to decide the Veteran's claims.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Entitlement to service connection may be established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For the diseases listed in 38 C.F.R. § 3.309(e), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed. Specifically, § 3.303(e) provides that when exposure to herbicide agents is established during active service, diseases associated with herbicide exposure that manifest at any date, however remote, after service are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes"). See 38 C.F.R. § 3.307(d). In addition, veterans who served in Vietnam between January 9, 1962 and May 7, 1975 are presumed to have been exposed to herbicide agent during service. 38 C.F.R. § 3.307(a)(6).

Service Connection for Hypertension

The Veteran alleges that his hypertension results from in-service herbicide exposure. See January 2009 Statement; July 2010 Notice of Disagreement (NOD); December 2011 Substantive Appeal. The Veteran is presumed to have been exposed to herbicides during his service in Vietnam during the Vietnam War. However, the probative evidence of record does not suggest that his current hypertension relates to in-service herbicide exposure or otherwise relates to service. The claim is denied.

The Veteran has been diagnosed as having hypertension. Hypertension is not presumptively associated with exposure to certain herbicide agents. See 38 C.F.R. §§ 3.303(e), 3.309(e). Consequently, although the Veteran is presumed to have been exposed to herbicides during his service in Vietnam, his hypertension is not entitled to presumptive service connection under 38 C.F.R. § 3.309(e).

However, the evidentiary requirements for establishing service connection are more relaxed for the chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012). Section 3.303(b) provides that when a chronic disease is established during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes"). If the evidence is not sufficient to show that the disease was chronic at the time of service, the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. See Walker, 708 F.3d at 1338; C.F.R. § 3.303(b). Showing a continuity of symptoms after service "establishes the link, or nexus" to service and "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Id.

Because the Veteran is claiming entitlement to service connection for hypertension and cardiovascular-renal diseases, are considered chronic diseases under section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply. Service connection for a cardiac disorder may be established with evidence of a chronicity in service or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-1339. This presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1112 , 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946 service connection for cardiovascular-renal disease (to include hypertension) may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a) & (e). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

The Veteran's STRs are silent for evidence of hypertension. At separation, his blood pressure was 116/80, and it was noted that he was in good health. January 1972 Report of Medical Examination. His post-service medical records reflect that he was first diagnosed with hypertension in May 2005. May 2005 PMRs.

In July 2012, the Veteran told a VA examiner that his high blood pressure began in the mid-1990s. The examiner confirmed the diagnosis and opined that the hypertension was not secondary to the Veteran's service-connected diabetes, as he was diagnosed with hypertension prior to when he was diagnosed with diabetes. However, the examiner did not provide an opinion as to whether hypertension was directly related to the Veteran's military service, to include his herbicide exposure.

In May 2015, a VA examiner noted the Veteran's STRs did not indicate blood pressure problems and he was diagnosed with hypertension more than 30 years following his separation. The examiner erroneously opined that because the Veteran was not in combat in Vietnam, he could not have been exposed to herbicides, therefore, hypertension was "less likely than [not]" incurred as a result of herbicide exposure or active duty service.

Because the May 2015 VA examiner incorrectly concluded the Veteran did not have exposure to herbicides in Vietnam, a May 2015 addendum was obtained. The examiner noted the Veteran's diagnosis was essential hypertension, which is the mildest form of hypertension and considered "a natural progression of aging which is affected by obesity." The examiner noted the Veteran had a body mass index (BMI) of greater than 33, therefore he was considered obese based on national guidelines from the Center for Disease Control. The examiner opined that the Veteran's hypertension was "less likely as not" caused by herbicides, but more likely incurred or caused by his "natural aging process and excessive weight gain."

The May 2015 VA examination report, especially the May 2015 addendum, constitutes highly probative evidence that weighs against service connection for hypertension. The examination was conducted by a VA medical professional who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and clearly opined that his current hypertension does not relate to service.

The Board has considered the Veteran's contention that his hypertension is related to his military service, specially his exposure to herbicides in Vietnam. See January 2009 Statement; July 2010 Notice of Disagreement (NOD); December 2011 Substantive Appeal.

The Veteran, as a lay person, is competent to describe physical symptoms, such as numbness and tingling, and to report that he has received a medical diagnosis. However, he is not competent to diagnose his symptoms or attribute them to military service. Whether the Veteran has hypertension that relates to service is a medically complex determination that cannot be based on lay observation alone. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309. Instead, the determination must be made by a medical professional with appropriate expertise. Id. The Veteran's statement that his hypertension relates to service is not based on medical training and/or experience; consequently, it does not constitute competent evidence and is outweighed by the VA examiner's opinion, which was rendered by a medical professional. See Layno v. Brown, 6 Vet. App. 465, 470-711 (1994).

The fact that more than 30 years elapsed between service separation and the Veteran's diagnosis of hypertension further weighs against a relationship to service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered as evidence of whether a condition was incurred in service). Moreover, the Veteran reported first experiencing high blood pressure in the 1990s. Thus, the probative evidence of record establishes that the Veteran's hypertension did not manifest in or within a year of service or otherwise relates to service.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for hypertension is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for a Prostate Condition

The Veteran alleges that his prostate condition results from in-service herbicide exposure. See January 2009 Statement; July 2010 Notice of Disagreement (NOD); December 2011 Substantive Appeal. The Veteran is presumed to have been exposed to herbicides during his service in Vietnam. However, the probative evidence of record does not suggest that his current prostate condition relates to in-service herbicide exposure or otherwise relates to service. The claim is denied.

The Veteran's STRs are silent for complaints of prostate cancer. At induction, it was noted he had a left varicocele. October 1969 Report of Medical Examination. At separation, he was noted to be in good health with a normal genitourinary system. January 1972 Report of Medical Examination. His post-service medical records reflect a diagnosis of benign hypertrophy of the prostate without urinary obstruction. VAMRs (Problem List).

Although prostate cancer is a disorder associated with herbicide exposure under section 3.309(e), other disorders of the prostate, including prostate hyperplasia and benign prostatic hypertrophy (BPH), are not among the diseases listed in 3.309(e). Thus, his prostate condition is not entitled to presumptive service connection under 38 C.F.R. § 3.309(e).

In July 2012, the Veteran told a VA examiner that his prostate first became enlarged in 2005. The examiner confirmed diagnoses of erectile dysfunction and prostate hypertrophy, but did not indicate any other prostate conditions. The examiner opined that it was "less likely than not (less than 50 percent probability)" that the Veteran's prostate hypertrophy was related to his service-connected diabetes mellitus, but did not provide an opinion as to direct service connection.

In May 2015, the Veteran told a VA examiner that he was first diagnosed with prostate hypertrophy in July 2010. The examiner noted that the Veteran's STRs did not indicate prostate problems, and that the Veteran reported a diagnosis of benign prostate hypertrophy more than 30 years after service. The examiner improperly concluded that because the Veteran did not participate in combat activity in Vietnam, he was not exposed to herbicides. The examiner further noted that benign prostate hypertrophy is not a condition caused by exposure to herbicides. The examiner concluded that the Veteran's prostate condition was "less likely than not" incurred as a result of active duty service, to include exposure to herbicides.

The May 2015 VA examination report constitutes highly probative evidence that weighs against service connection for prostate hypertrophy. The examination was conducted by a VA medical professional who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and clearly opined that his current prostate condition does not relate to service.

The Board has considered the Veteran's contention that his prostate condition is related to his military service, specially his exposure to herbicides in Vietnam. See January 2009 Statement; July 2010 Notice of Disagreement (NOD); December 2011 Substantive Appeal. The Board has also noted the Veteran's statement that "[e]nlarged prostate is an early sign of prostate cancer." December 2011 Substantive Appeal.

The Veteran, as a lay person, is competent to describe physical symptoms, such as numbness and tingling, and to report that he has received a medical diagnosis. However, he is not competent to diagnose his symptoms or attribute them to military service. Whether the Veteran has a prostate condition that relates to service is a medically complex determination that cannot be based on lay observation alone. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309. Instead, the determination must be made by a medical professional with appropriate expertise. Id. The Veteran's statement that his prostate hypertrophy relates to service is not based on medical training and/or experience; consequently, it does not constitute competent evidence and is outweighed by the VA examiner's opinion, which was rendered by a medical professional. See Layno v. Brown, 6 Vet. App. 465, 470-711 (1994).

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for a prostate condition is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for a prostate condition is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


